DETAILED ACTION
This Office Action is responsive to the amendment filed on 9/25/2020.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Claims 1 and 3-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 7-12 of U.S. Patent No. 10,513,593 in view of Grootaert et al, US2008/0116603.
The rejection stands per the reasons outlined in the previous Action, incorporated herein by reference.
Regarding the amendments to claim 1: Note that recited bis-olefin unit is an optional component of the polymer. The claimed invention therefore does not require said bis-olefin repeating unit.
Regarding claims 21, 22: For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964) (MPEP 2111.03(III)). The difference between claims 21 and 22 and claim 1 is the use of the phrase “consisting essentially of”. Claims 21 and 22 are rejected per the same rationale as previously outlined with respect to claim 1. The burden is therefore shifted to applicant to provide evidence that the cited art requires the use of a component prohibited by the phase “consisting essentially of”.
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the phrase “the (per)fluoroelastomer of claim 1”; however, the invention of claim 1 is a (per)fluoroelastomer composition, not a (per)fluoroelastomer. It is therefore unclear whether the instant claim is intended to recite an invention which is a composition, of if it is intended to read on only the (per)fluoroelastomer component, even in the absence of the other components recited in claim 1. 

Claim Rejections - 35 USC § 103
Claims 1 and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grootaert et al, US2008/0116603, in view of Comino et al, US2005/0282969.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendments to claim 1: Note that recited bis-olefin unit is an optional component of the polymer. The claimed invention therefore does not require said bis-olefin repeating unit.
Regarding claims 21, 22: Claims 21 and 22 are rejected per the same rationale as previously outlined with respect to claim 1. The burden is therefore shifted to applicant to provide evidence that the cited art requires the use of a component prohibited by the phase “consisting essentially of” (MPEP § 2111.03(III)).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grootaert et al, US2008/0116603, and Comino et al, US2005/0282969, as applied to claims 1 and 3-22 above, and further in view of MacLachlan et al, US6281296.
The disclosures of Grootaert and Comino are discussed in the previous Office Action, incorporated herein by reference.
Grootaert is silent regarding the use of one of the recited species.
As taught by MacLachlan, it was known in the art to use benzyl carbamate- corresponding to claimed formulae C (for claim 23), C-1 (for claim 24), and C-4 (for claim 
Grootaert discloses a perfluoroelastomer which is cured via a dual cure system, wherein one of the crosslinking reactions is performed at nitrile-groups in the polymer structure (¶0013). As both Grootaert and MacLachlan both disclose curing perfluoroelastomer through nitrile cure sites, it would have been obvious to one of ordinary skill in the art to modify the teachings of Grootaert by substituting benzyl carbamate for the nitrogen cure-site catalyst, with the reasonable expectation of obtaining a final product which is a perfluoroelastomer crosslinked through its nitrile groups. 

Claims 1 and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Comino et al, US2005/0282969, in view of Grootaert et al, US2008/0116603.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendments to claim 1: Note that recited bis-olefin unit is an optional component of the polymer. The claimed invention therefore does not require said bis-olefin repeating unit.
Regarding claims 21, 22: Claims 21 and 22 are rejected per the same rationale as previously outlined with respect to claim 1. The burden is therefore shifted to applicant to provide evidence that the cited art requires the use of a component prohibited by the phase “consisting essentially of” (MPEP § 2111.03(III)).
Response to Arguments
Applicant's arguments filed 9/25/2020 have been fully considered but they are not persuasive.
Regarding the rejection over Grootaert in view of Comino: Applicant argues that rejection of record is based on the premise that it would have been obvious to modify the elastomer of Comino by adding nitrogen cure sites to the (per)fluoroelastomer and also use the catalyst of Grootaert with the (per)fluoroelastomer of Comino (see arguments page 14:lines 8-12). This statement is incorrect.
The primary reference in this rejection is Grootaert, not Comino. The rejection of claims over Grootaert in view of Comino does not state that it would be obvious to modify the (per)fluoroelastomer of Comino; rather, the rejection is based on the premise that it would have been obvious to modify the (per)fluoroelastomer of Grootaert by incorporating iodine or bromine atoms to act as radical crosslinking cure sites.
Applicant argues that the crosslinking chemistry of the polymer of Grootaert containing nitrogen cure sites is substantially different from that of the polymer of the instant claims which contains labile halogen cure sites. As discussed in the previous Office Actions, incorporated herein by reference, Grootaert explicitly states that the polymer of US2008/0116603 is crosslinked via a dual-cure system comprising a triazine based reaction at nitrogen cure sites and a peroxide cure reaction (abstract). An ordinary artisan reading the disclosure of Grootaert will recognize that two separate crosslinking reactions take place: 1) a triazine-based reaction at the nitrogen cure sites, and 2) a peroxide-initiated crosslinking reaction.  Further note that Grootaert explicitly states that 
“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom"; see In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (MPEP § 2144.01). Given that 
Grootaert teaches that the polymer of US2008/0116603 is crosslinked via a peroxide cure mechanism as part of the dual cure system, 
peroxides are known in the art as radical initiators for crosslinking and/or polymerization reactions, and
Grootaert teaches the inclusion of a polyunsaturated compound to participate as a coagent in the peroxide crosslinking reaction, 
an ordinary artisan will understand that the peroxide-based curing reaction of Grootaert’s dual cure system will involve a radical-based reaction between the polymer and the unsaturated groups of the polyunsaturated compound, resulting in crosslinking. An ordinary artisan will therefore recognize that the polymer of Grootaert does not only contain nitrogen cure sites, but must also contain sites suitable for reaction in a radical-based crosslinking reaction.
The rejection of record does not allege that the catalyst of Grootaert would not be used without the nitrogen cure sites, nor does it allege that the nitrogen cure sites would be removed from the polymer of Grootaert. Rather, the rejection of record is based on the argument that it would have been obvious to modify the polymer of Grootaert-which is explicitly taught to be crosslinked via a peroxide (i.e., free radical) reaction to include 
Regarding the reasonable expectation of success: When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability; see In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980) (MPEP § 2121(I)). As noted above, Grootaert explicitly teaches that the copolymer of US2008/0116603 is crosslinked via a peroxide-initiated reaction; an ordinary artisan will therefore recognize that the polymer of Grootaert must contain sites capable of participating in such a reaction. Applicant has not provided any evidence that Grootaert is inoperable with regards to its teaching that the polymer of US2008/0116603 is crosslinked via a peroxide-initiated (i.e., free radical) reaction using a polyunsaturated coagent. An ordinary artisan therefore would recognize that the polymer of Grootaert must contain sites capable of participating in such a reaction. Contrary to applicant’s argument, an ordinary artisan would have a reasonable expectation that incorporating iodine and or bromine atoms, taught by Comino to be known in the art as groups that facilitate radical-based crosslinking reactions, into the polymer of Grootaert would facilitate the peroxide crosslinking reaction of the prior art dual cure system, resulting in a peroxide-crosslinked polymer. 
Regarding the presence of hydrotalcite: The claimed invention “comprises” the recited elements. The transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps; see Mars Inc. v. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg. L. P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (MPEP 2111.03(I)). The mere fact that the prior art teaches the inclusion of an additional, unrecited component does not differentiate between the prior art and the claimed invention “comprising” the listed elements.
Regarding the allegedly unexpected results: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)). Applicant has not provided any arguments and/or evidence to dispute the position outlined in the previous Action that the cited examples are not commensurate in scope with the claims as currently written. It is therefore maintained that the cited examples are not commensurate in scope with the claimed invention. 
Regarding the rejection over Comino and Grootaert: Applicant argues that the claimed invention is not obvious per the same rationale as outlined with respect to the rejection of Grootaert in view of Comino. These arguments are not persuasive per the rationale outlined above with respect to the rejection over Grootaert in view of Comino.
Regarding the double patenting rejection: Applicant argues that the claimed invention is not obvious per the same rationale as outlined with respect to the rejection of Grootaert in view of Comino. These arguments are not persuasive per the rationale outlined above with respect to the rejection over Grootaert in view of Comino.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765